Citation Nr: 0602542	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for arthritis of the 
left shoulder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from January 1975 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran, at his request, was scheduled for a hearing 
before the Board in September 2005.  However, in August 2005 
he made a written request to cancel his hearing and did not 
thereafter request that his hearing be rescheduled.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within 
one year thereafter, and is unrelated to the veteran's 
service.  

2.  Degenerative joint disease of the cervical spine was not 
manifest during service and is unrelated to the veteran's 
service; arthritis was not manifest within one year of 
separation from active duty.

3.  A left shoulder disability was not manifest during 
service and is unrelated to the veteran's service; arthritis 
was not manifest within one year of separation from active 
duty.

4.  The veteran does not have a current diagnosis of PTSD.

5.  The RO denied entitlement to service connection for 
hepatitis C in an August 2001 rating decision.  The veteran 
did not appeal.

6.  The evidence received since the RO's August 2001 rating 
decision is relevant and probative of the issue at hand.  

7.  Hepatitis C was not manifest during service and is not 
attributable to service.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by military service and arthritis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A left shoulder disability was not incurred in or 
aggravated by military service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304(f) (2005).

5.  The August 2001 RO decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2005).

6.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

7.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

With respect to the veteran's claims for hypertension, 
degenerative joint disease of the cervical spine, left 
shoulder disability, and PTSD, a Statement of the Case, 
issued in January 2003, provided notice to the veteran of the 
evidence necessary to support his claim.  A supplemental 
statement of the case dated in August 2004 also provided 
notice to the veteran of the evidence of record regarding his 
claim and why this evidence was insufficient to award the 
benefits sought.  The veteran's application to reopen his 
claim of entitlement to service connection for hepatitis C 
was the subject of a March 2005 statement of the case.  

Moreover, letters dated in May 2001, January 2002, March 
2002, June2002, and June 2004 also instructed veteran 
regarding the evidence necessary to substantiate his claims 
and requested that he identify evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
identified VA treatment records have been obtained and 
associated with the record.  The veteran was scheduled for a 
hearing before the Board, but he canceled that hearing.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
cervical spine, his left shoulder, or his psychiatric health.  
Those records are also negative for any mention of 
hypertension or hepatitis.  On discharge examination in April 
1976, the veteran denied swollen or painful joints, high 
blood pressure, liver trouble, jaundice or hepatitis, painful 
or trick shoulder, and recurrent back pain.  The spine, 
musculoskeletal system, upper extremities, heart, vascular 
system and viscera were normal.  Blood pressure was 106/72.

The RO denied entitlement to service connection for hepatitis 
C in August 2001, concluding that there was no evidence of 
any complaint, treatment, or diagnosis during service, and 
that there was no evidence of a current diagnosis.

A May 2002 VA treatment record shows that a brief physical 
examination was conducted.  The assessment included 
hypertension and degenerative joint disease.  

The veteran submitted a statement in August 2002 indicating 
that he had contracted hepatitis C through contact with 
people who had the virus.

The report of an October 2002 psychiatric evaluation shows no 
diagnosis of PTSD.  The Axis III diagnoses included hepatitis 
C, hypertension, and arthritis.

In November 2002, the veteran reported a history that 
included hypertension and arthritis.  He stated that he had 
been through outpatient rehabilitation two times.  A general 
medical examination indicated that the veteran had pain and 
limitation of motion of the left shoulder.  The examiner 
concluded that the veteran appeared physically stable.  

A treatment plan dated in December 2002 indicates that the 
veteran was dependent on alcohol, heroin, cocaine, methadone, 
and nicotine.  The author noted that the veteran had been 
attending PTSD and anger management groups.  The veteran was 
admitted to the substance abuse treatment program in October 
2002 and was subsequently discharged due to his inability to 
follow program requirements and being absent without leave 
from the program.  He tested positive for illicit drugs on 
various occasions.

A January 2003 treatment note indicates diagnoses of heroin, 
cocaine, nicotine, methadone, and nicotine dependence, as 
well as depression not otherwise specified, rule out 
substance induced mood disorder.  Axis III diagnoses included 
hypertension and arthritis.

In a statement received in March 2003, the veteran asserted 
that he had witnessed a fatal stabbing in his barracks.  He 
also stated that he had fought with his bunk mate and was 
subsequently threatened with a knife by that individual.  He 
reported that he had seen a woman stabbed during his 
childhood.  He indicated that as an adult, he had seen a 
friend's throat cut.

A psychological assessment was conducted in August 2003, 
secondary to questions concerning the veteran's level of 
cognitive and personality functioning.  With respect to his 
military history, the veteran related that he often saw dead 
bodies because he worked in an area where planes returning 
dead soldiers arrived in the United States.  The examiner 
concluded that the veteran suffered from no gross cognitive 
impairment and indicated that he operated at the average 
range of intellectual functioning.  The veteran's personality 
profile revealed no character problems, although he was noted 
to have a history of legal problems which indicated impulse 
control and anger management problems.  The examiner noted 
that the veteran experienced mild to moderate levels of 
depression and anxiety.  He suggested that the veteran's 
treatment coordinator continue to monitor the effect of his 
past traumatic experiences, noting that the veteran had 
attended PTSD maintenance groups in the past and had been 
given a provisional diagnosis of PTSD.  He indicated that the 
veteran did not currently endorse PTSD symptoms at a clinical 
level, but that the extent to which his symptoms interfered 
with his cognitions and treatment motivation should be 
monitored.  The diagnostic impressions were major depressive 
disorder, opioid dependence, and cocaine dependence.

A September 2003 mental health outpatient note indicates 
diagnoses of opioid dependence, cocaine dependence, nicotine 
dependence, and depression not otherwise specified, rule out 
substance induced mood disorder.  An October treatment note 
shows a problem list including poorly controlled hypertension 
and degenerative joint disease.

The veteran's blood pressure was found to be elevated in 
August 2004.  His medications were changed.

Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis and hypertension may be 
granted if manifest to a compensable degree within one year 
of active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

	Hypertension, Degenerative Joint Disease, and Left 
Shoulder Disability

Upon review of the record, the Board concludes that service 
connection is not warranted for these claimed disabilities.  
The Board observes that there is no evidence of these 
disabilities during the veteran's military service.  
Moreover, there is no indication in the record that 
hypertension or arthritis were manifest within one year of 
the veteran's release from active service.  Current VA 
treatment records list hypertension and arthritis, but do not 
relate such conditions to the veteran's military service.  

The Board has been presented with objective evidence that 
that the spine, upper extremities and vascular system were 
normal at separation.  The Board finds that such evidence is 
far more probative than the veteran's unsupported remote 
statements advanced in support of a claim.  In sum, the 
evidence of record fails to establish that the veteran's 
hypertension, degenerative joint disease of the cervical 
spine, and left shoulder disability were incurred in service.  
Accordingly, his claims of entitlement to service connection 
must be denied.

	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

After careful consideration of the evidence pertaining to 
this issue, the Board finds that service connection for PTSD 
is not warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
veteran does have the claimed disability.  This element may 
only be shown through evidence of a diagnosis.  In the 
present case, VA treatment records show that the veteran 
briefly attended PTSD group therapy.  However, no assessment 
includes a diagnosis of PTSD.  An August 2003 psychological 
assessment report notes that the veteran did not endorse PTSD 
symptoms at a clinical level, and the examiner did not 
include an impression of PTSD in his stated diagnoses.  The 
VA treatment records reflect diagnoses of substance 
dependence and substance induced mood disorder.  Absent a 
current diagnosis of PTSD, service connection for that 
disability cannot be granted.  Accordingly, the veteran's 
claim must fail because the preponderance of the evidence 
establishes that he does not currently have PTSD.

New and Material Evidence and Service Connection

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

At the time of the prior denial, there was no in-service 
evidence of Hepatitis C, no post service evidence of 
hepatitis C and no evidence of a nexus to service.  The 
veteran was informed of the determination and of the right to 
appeal.  He did not appeal and that decision became final.  

Since that determination, he has applied to reopen the claim.  
The evidence submitted since the RO's August 2001 denial of 
the veteran's claim consists of the veteran's August 2002 
request to reopen his claim and VA treatment records that 
include a notation of Hepatitis C positive.  Based upon the 
reasons for the prior denial, the absence of post service 
disability, this evidence is new and material.  The evidence 
cures one of the evidentiary defects that had previously 
existed.  Therefore, the claim is reopened.  

However, service connection for Hepatitis C is denied.  
Service connection requires evidence of current disability 
and competent evidence of a nexus to service.  This evidence 
fails to demonstrate that the veteran's claimed hepatitis C 
was incurred during service.  While problem lists within the 
VA treatment records show hepatitis C, evidence linking it to 
the veteran's military service remains absent.  At this time, 
there is some evidence of post-service disability.  However, 
there is no competent evidence of hepatitis C during service 
and no competent evidence of a nexus to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to service connection for arthritis of the left 
shoulder is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

The application to reopen a claim of entitlement to service 
connection for hepatitis C is granted.  Service connection 
for hepatitis C is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


